OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                               AUSTIN




  : State Department of Eublia Velrare
     Austin, 48xus
.;:i.:,
:' ~~Dear #i&r IkraMeon:




         rouchop q’ warrants drquk w    the State Comptrol-
              WI ihe paper 6csoMts of a mstate DeparG
          ent'af Fublib;..OalfareFund" for the purpoee of
         &muitting the Sfste Comptro iler to properly draw
         an;L imsuo mmh rawhers   or warrants, the State De-
         padcmit of,pub$io Welfare shall furnish the Co--
         trollbr kth wiist of or roll of there entitleid
         to oeskstanas'fron tine to tine, together with the
         amount to-which eaoh recipient ie entitled. When
         such vouohers or warrants have been drawn they
         shall be defirered to the Executire Mreotoc of
         the State Department of Eublio VoWare, who in
         turn shall supervise tho delirery of same to the
         parsom   emtitlod   theroto.
idonorable J. s. Eurddson       - page 2




            3SEC, 27. (1) For the p-pose         of   anrrying out
     tho provisions oi' this Act, *&o Old Age Assistance
     Furd, thb UUti &ssistanco BsILlil,and the C%ildreri
     Assistance Fund 08 pmvidc& for in IL. B. 2, Acts
     of   the   Forty-setenth   Leglslatura,   Regular   Ssssbm,
     arehereby msde oeparatePooounts of the *StateDe-
    ~Dartmeutof PubUc YelfareIRmls      as oreateaby
     this hoc.  Provided,  tbatallwnies     inthesaparate
     aooountr OS the State Depautmsnt 'of Public Welfare
     Fund shall be oxpedal unly for the purposes of
     carrying out the rorisions oithis Aot,rud for the
     purposes for ah% CE said separate accounts were created
     or appropriated.

          "'(2) The state Treaswor is heroby design&al     as
     the Gustodian of any and all money which may be t-e-
     ceivoci by the Ytste of To%.% (which the State Dcprt-
     ment of IUbUc IWlfare is authorised to adndnister),
     from anj appropr%ations kade by the Congrces Of the
     Unitod States, for the purpose of oooperating with
     the ewersl pr~~Iaions   of the Fed-    l200ial Bs~ur-
     ity Act,* and all noncy roooivod fron any other source;
     and the State Treasurer is hereby authoriaed to receive
     such money, pay it into the proper fund or the propsr
     scccunt of the Gonmal e3uv.lof the State Treasury, pro-
     vide for the proper custodJ thereof, sud to mabe dis-
     bursements thorefroaz upon the order of the State De-
     partmmt aud upon uarraut of the State Comptroller of
     Publio Aocouuts.*

sitouse ~111 S, Acts of the lofty-swanth Lep;islature, regu-
lsr session, as ammdti, providedin Art. XX, Sectlo% 2, Snb-
section 4, the mount of aate fund uhich shall be allocated
ai.2 tiunsCtm=ed to the old age assistanoe fund. In Senate
Dill 425, Acts of the Forty-seventh Legislature, Regular
Session, a su~is appropriated out or the old age as&ataxme +,.
fmd For the use cf the State tieasurer, aud there is alse a
sum approgriated  out of the old age asdstance  Lund Por the
use of the Stat0 ConDtroXlor.   (see Scneral aud Speoial Lass,
pges 1130, l222 arxL xX83).

*The agpro+aticns     as Drorided in Seuste Bill 422 ham beeu
used by the state Colcptrollcr and tho state Trousurer in pay-
inr; tile OXpCnsds OP !lnntlliIlgthr? old cqe xmistzcc3 cLarAa.
,i su;J-co;iPitteecl the Senate Cipil Jurlqrudc~co     COIm&ttce
is  stuayinq  the Pinanoial yorisions     roletinq to the old we
assiotanoo ~roqrar~, and this    Senate Sub-cormXt.tee ilns instruct-
cd us to submit for your consideration the eollowiw quostionr’
Ronorable J. 8. hnrcbieon - pegs 3




            Upon. tlrtsstatement you propound the following
question(

"1s them Lagislatire authorization for appropriating
funds Plwm the Old age oeaistanee  flux3 to pay espenaos
incurred by the State Coqtroller or Stats Treasurer
in conneoti~ rith the handling of old age aesistame
cheoba orrraintainingaooount%ngreoords?~

            Prorieion for
                        old age assistance is clearly mlth-
in the legfslatirs pmrogatZ*e,  aal Is a proper ereroise
of the polio6 paer of the State for the aeueral Welfare.
Such legislat%on neoessarily coutomplates the lnoideuoe of
cxpeusee for the administration of such Aat.

            Section 4s of Artiale III of the Constitution,
limiting the power of t&o Le@slature         in the matter cf
the right to 1~       taxes or wee       burdens upon the people,
expre~ely except8 from the prohibitionor IimItation the
rigis axxlpovor *to raise rcvemue sufficient for tha economl-
a01 PdrrSPistrationot the gwemment,          in wbioh may be inolud-
ed th e fo llo ting p u r p o ses; 0 I)l 0 rhn payant  of all of-ii-
cers, agents and mployees of the State gwernment,          and all
incidental e.spensee oonuected therevltb.          The authority to
taxand collect neceesarily includes the parer to appropriate
-- that iPB t0 apply tie k?UISdtwit6 Frop3-r ptqoS6.

          8. Be 423, Acts of the 47th Legislature, lbgulnr
Session, as stated by you, appropriated out of the Old Age
iiss&tance ihand certain anuounts for the use of the State
Gonptroller and t&o State 2reasursr in connection with the
adadnistration of the dot.   (See Cenersl and Special Laus,
47th LoSisloture, pp. ilm, EZS2 and lSS3). These ituce
wore in pawent of ~oSiY.cas, agents    und en~loVMe of the
State gwernnenP*Sor    serv%ces actually rendered in the ed-
ministration of claeAct, and as such they are constitntional-
1y vaua.